SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

106
KA 09-00158
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KAREN MCLELLAN, ALSO KNOWN AS KAREN E. MCLELLAN,
ALSO KNOWN AS KAREN SUMERISKI-MCLELLAN, ALSO
KNOWN AS KAREN H. MCLELLAN, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered December 9, 2008. The judgment convicted
defendant, upon her plea of guilty, of aggravated driving while
intoxicated.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her upon her
plea of guilty of aggravated driving while intoxicated (Vehicle and
Traffic Law § 1192 [2-a] [a]; § 1193 [1] [c] [former (i)]), defendant
contends that County Court erred in delegating to its court attorney
the responsibility of the court under Penal Law § 60.27 to determine
the amount of restitution that defendant was obligated to pay. We
reject that contention. Although defendant is correct that a court
attorney is not authorized to conduct a restitution hearing (see
People v Brusie, 70 AD3d 1395; People v Weber [appeal No. 2], 64 AD3d
1185), here there was no hearing because defendant entered into a
stipulation with the prosecution concerning the amount of restitution
owed, and the court attorney merely placed the stipulation on the
record. The court thereafter properly ordered defendant to pay
restitution in accordance with the terms of the stipulation. We have
examined defendant’s remaining contentions and conclude that they lack
merit.




Entered:    February 18, 2011                      Patricia L. Morgan
                                                   Clerk of the Court